Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 7, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156338-40 & (72)(74)                                                                                     David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                     SC: 156338                                        Justices
  In re MJG, Minor.                                                  COA: 332928
                                                                     Oakland CC Family Division:
                                                                     2015-832895-AD

  _________________________________________/

                                                                     SC: 156339
  In re BGP, Minor.                                                  COA: 333700
                                                                     Oakland CC Family Division:
                                                                     2015-837535-AD

  _________________________________________/

                                                                     SC: 156340
  In re JSP, Minor.                                                  COA: 333813
                                                                     Oakland CC Family Division:
                                                                     2016-838283-AD

  _________________________________________/

          On order of the Court, the motion to strike the notice of intervention is considered,
  and it is GRANTED. There is no justiciable controversy because the losing parties did
  not file an application for leave to appeal and the Attorney General does not represent an
  aggrieved party. Federated Ins Co v Oakland County Rd Comm, 475 Mich. 286 (2006).
  The application for leave to appeal is DISMISSED. The motion to extend time to file an
  answer is DISMISSED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 7, 2018
         s0228
                                                                                Clerk